[Cite as State ex rel. Striker v. Frary, 130 Ohio St.3d 81, 2011-Ohio-4705.]




      THE STATE EX REL. STRIKER, APPELLANT, v. FRARY, CLERK, ET AL.,
                                         APPELLEES.
   [Cite as State ex rel. Striker v. Frary, 130 Ohio St.3d 81, 2011-Ohio-4705.]
Mandamus—Public records—R.C. 149.43—Court clerks have no duty to provide
        access to records not in their possession—Judgment denying writ
        affirmed.
(No. 2011-0570—Submitted September 7, 2011—Decided September 21, 2011.)
               APPEAL from the Court of Appeals for Richland County,
                             No. 10 CA 01, 2011-Ohio-1021.
                                   __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals denying a writ of
mandamus to compel appellees, Richland County Common Pleas Court Clerk
Linda Frary and Mansfield Municipal Court Clerk Daniel F. Smith, to provide
access to certain records pursuant to R.C. 149.43, Ohio’s Public Records Act. As
to the records that Striker requested but claims he did not receive, appellees have
no duty to provide records that they did not possess. See State ex rel. Striker v.
Smith, 129 Ohio St.3d 168, 2011-Ohio-2878, 950 N.E.2d 952, ¶ 28. Nor was
Striker entitled to records that he requested initially in his mandamus complaint.
State ex rel. Am. Civ. Liberties Union of Ohio, Inc. v. Cuyahoga Cty. Bd. of
Commrs., 128 Ohio St.3d 256, 2011-Ohio-625, 943 N.E.2d 553, ¶ 33. Appellees
complied with their applicable duties.
                                                                          Judgment affirmed.
        O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                                   __________________
                            SUPREME COURT OF OHIO




       Lori McGinnis, for appellant.
       James J. Mayer Jr., Richland County Prosecuting Attorney, and Daniel J.
Benoit, Assistant Prosecuting Attorney, for appellee Frary.
       David L. Remy, Mansfield Law Director, for appellee Smith.
                           ______________________




                                        2